Citation Nr: 1316772	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  

This claim was previously before the Board in December 2011 for further development and adjudicative action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran was examined for VA purposes in connection with this appeal.  In the examination report, the examiner made reference to 2008 records which contained a description of the characteristics of the Veteran's current headaches, which were different from those noted in service.  Based on this, the examiner concluded the Veteran's current migraines were unrelated to the in-service headaches.  

The 2008 records to which the August 2012 examiner referred are not in the file and should be requested.  

The Veteran need not be scheduled for another examination unless one is warranted by any additional information or evidence received.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his headaches, to include his primary care physician.  The records of this treatment should be sought.  The Veteran should be informed that he may provide these records himself, or that he may provide VA with a release to obtain these records on his behalf.  Additionally, obtain the Veteran's relevant records from the VA Medical Center in Gainesville dated since September 2008, including the October 2008 VA progress notes related to the Veteran's headache complaints.  If any requested records are not available the Veteran should be notified of such.

2.  After completion of the foregoing, and conducting any additional development as may become indicated, readjudicate the claim for service connection for a disability manifested by headaches.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

